Title: From Benjamin Franklin to Sir William Johnson, 12 September 1766
From: 
To: 


Sir
London, Sept. 12. 1766
I am honoured with yours of the 10th. of July, just come to hand, with that for Mr. Secretary Conway under a flying Seal, which I have clos’d and forwarded. He is now in another Department, but it will go of course to Lord Shelbourne, who I think is rather more favourably dispos’d towards such Undertakings.
I have long been of Opinion that a well-conducted western Colony, if it could be settled with the Approbation of the Indians would be of great National Advantage with respect to the Trade, and particularly useful to the old Colonies as a Security to their Frontiers. I am glad to find that you, whose Knowledge of Indian Affairs and the Temper of those People far exceeds mine, entertain the same Sentiments, and think such an Establishment in the Ilinoias Country practicable. I shall not fail to use my best Endeavours here in promoting it, and obtaining for that purpose the necessary Grants; and I am happy that this Occasion introduces me to the Correspondence of a Gentleman whose Character I have long esteemed, and to whom America is so much obliged.
It grieves me to hear that our Frontier People are yet greater Barbarians than the Indians, and continue to murder them in time of Peace. I hope your Negociations will prevent a new War, which those Murders give great Reason to apprehend; and that the several Governments will find some Method of preventing such horrid Outrages for the future. With sincere and great Regard, I have the Honour to be, Sir, Your most obedient, and most humble Servant
B Franklin
Sir William Johnson
 
Endorsed: London Septbr. 12th. 1766 Benjmn. Franklin Esqrs. Letter
